 1 ANDREW T. KOENIG, State Bar No. 158431
   Attorney at Law
 2 93 S. Chestnut Street, Suite 208
   Ventura, California 93001
 3 Telephone: (805) 653-7937
   Facsimile: (805) 653-7225
 4 E-Mail: andrewtkoenig@hotmail.com
 5   Attorney for Plaintiff Rosalba Rodriguez
 6
 7
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9                              WESTERN DIVISION
10   ROSALBA RODRIGUEZ,                    ) CASE NO. CV 18-06153-PLA
                                           )
11                                         )
           Plaintiff,                      ) ORDER
12                                         ) AWARDING ATTORNEY’S
               v.                          ) FEES AND COSTS PURSUANT
13                                         ) TO THE EQUAL ACCESS TO
                                           ) JUSTICE ACT, 28 U.S.C.
14 NANCY A. BERRYHILL,                     ) § 2412(d), AND COURT COSTS
   ACTING COMMISSIONER OF                  ) PURSUANT TO
15 SOCIAL SECURITY,                        ) 28 U.S.C. § 1920
                                           )
16        Defendant.                       )
                                           )
17
18       Based upon the parties’ Stipulation for Award of EAJA Fees (“Stipulation”),
19   IT IS ORDERED that Plaintiff is awarded attorney fees under the Equal Access to
20   Justice Act in the amount of SIX-THOUSAND FIVE-HUNDRED THIRTY-ONE
21   DOLLARS and 84 CENTS ($6,531.84), as authorized by 28 U.S.C. § 2412(d),
22   and Court costs in the amount of FOUR-HUNDRED DOLLARS and NO CENTS
23   ($400.00), as authorized by 28 U.S.C. § 1920, subject to the terms of the
24   Stipulation.
25   Dated: 6/6/2019                 ___________________________________
                                     Paul L. Abrams
26                                   UNITED STATES MAGISTRATE JUDGE
27
28

                                                1
